DETAILED ACTION
1.	The following Office Action is based on the application filed on July 21, 2021, having claims 1-30 and figures 1-21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 18, 20, 23, 25-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 10,342,038 B2). 
For claims 1 and 28, Sun discloses apparatus for wireless communications at a first device in a wireless network (column 11, lines 35-50, UEs act as scheduling entities using sidelink communication), comprising: 
a processor; memory coupled to the processor, the processor and memory configured to: transmit a first sidelink control channel (column 12, lines 22-28, wherein first device (i.e., scheduling entity) may transmit one or more control channels to one or more UEs) during a set of time resources (column, 13, lines 19-21, the sidelink control channel is allocated for a duration of time), the first sidelink control channel comprising scheduling information for transmission of a first sidelink data channel by the first device (column 13, lines 11-21, handshake negotiation for one or more sidelink data channels between at least two UEs) via a first set of time-frequency resources (column 13, lines 44-50, time-frequency resources are reserved for the scheduled sidelink data channels); and 
perform a resource selection procedure based at least in part on the first set of time-frequency resources at least partially overlapping with the second set of time-frequency resources (column 24, lines 25-39, when two uplink grants for two different channels overlap in time-frequency resources, the dedicated SPS uplink grant is prioritized (resource selection) over the contention-based SPS uplink grant).
For claims 1 and 28, Sun does not expressly disclose receive, from a second device, a second sidelink control channel during the set of time resources, the second sidelink control channel comprising scheduling information for transmission of a second sidelink data channel by the second device via a second set of time-frequency resources (emphasis added). 
However, Sun discloses that at least two scheduling entities (D2D or sidelink-enabled devices) perform a negotiation/handshake procedure to schedule time-frequency resources for one or more sidelink data channels (col. 12, lines 22-28; col. 13, lines 11-21). When uplink grants (scheduling information) indicates that the scheduled two or more sidelink data channels overlap in time-frequency resources, a resource selection procedure selects which sidelink data channel performs transmission before the other sidelink data channel (column 24, lines 25-39). Thus, it would have been obvious to one skilled in the art to specify that a second device transmits a second sidelink control channel to schedule a second sidelink data channel to the first device in a handshake procedure as described by Sun at the time of the invention to reserve time-frequency resources for one or more sidelink data channel in the communication network. The motivation to implement Sun’s resource selection procedure in a handshake procedure between two sidelink devices is to optimize network resources. 
For claim 2, Sun discloses the processor and memory are further configured to: determine a priority associated with the second sidelink data channel is greater than a priority associated with the first sidelink data channel (column 24, lines 25-39, wherein if the uplink grants (i.e., scheduling of one or more sidelink data channels) overlap in time-frequency resources, the uplink grant management processor prioritized the data channel that is carrying dedicated traffic rather than contention-based traffic). 
For claim 18, Sun discloses the processor and memory are further configured to: transmit, to the second device, signaling indicating (col. 17, lines 32-33, RRC signaling) selection of a third set of time-frequency resources by the first device (column 25, lines 60-66, wherein the scheduling entity (first sidelink device) may allocate a third set of resource elements (REs 304, time-frequency resources) in a third uplink grant wherein the third grant is of a different type than the preceding two uplink grants). 
For claim 20, Sun discloses the third set of time-frequency resources comprises resources different than the first set of time-frequency resources and the second set of time-frequency resources (column 25, lines 60-66, wherein the scheduling entity (first sidelink device) may allocate a third set of resource elements (REs 304, time-frequency resources) in a third uplink grant wherein the third grant is of a different type than the preceding two uplink grants). 
For claims 23 and 30, Sun discloses an apparatus for wireless communications at a first device that supports half-duplex communications (column 9, lines 53-62, wherein the devices in the wireless network may support half-duplex or full-duplex communications) in a wireless network, comprising:
a processor; memory coupled to the processor, the processor and memory configured to:
transmit a first sidelink control channel during a set of time resources, the first sidelink control channel comprising scheduling information for transmission of a sidelink data channel by the first device via a first set of time-frequency resources (column 13, lines 11-21, handshake negotiation for one or more sidelink data channels between at least two UEs; column 13, lines 44-50, time-frequency resources are reserved for the scheduled sidelink data channels).
Sun does not expressly disclose receive, from a second device, an indication that the first set of time-frequency resources at least partially overlaps with a second set of time- frequency resources reserved by the second device; and select a third set of time-frequency resources that is different from the reserved set of time-frequency resources based at least in part on receiving the indication (emphasis added).
However, Sun discloses a scheduling entity (first or second device) may transmit a DMRS along with the uplink to indicate that the first and second set of time-frequency resources for a first and second sidelink data channels overlap (column 18, lines 5-16). When the time-frequency resources of the first and second sidelink data channels overlap, a resource selection procedure is performed wherein the channel corresponding to the dedicated traffic is scheduled first (column 24, lines 25-39). A third set of time-frequency resources that is different from the reserved set of time-frequency resources based at least in part on receiving an indication that the first two sets of time-frequency resources overlap (column 25, lines 60-66). 
 Thus, it would have been obvious to one skilled in the art to specify that a second device transmits a second sidelink control channel to schedule a second sidelink data channel to the first device in a handshake procedure as described by Sun at the time of the invention to reserve time-frequency resources for one or more sidelink data channel in the communication network. The motivation to implement Sun’s resource selection procedure in a handshake procedure between two sidelink devices is to optimize network resources. 
For claim 25, Sun discloses the processor and memory are further configured to: transmit, to the second device, an updated sidelink control channel comprising updated scheduling information for transmission of the sidelink data channel by the first device via the third set of time-frequency resources (column 25, lines 60-66, wherein the scheduling entity (first sidelink device) may allocate a third set of resource elements (REs 304, time-frequency resources) in a third uplink grant wherein the third grant is of a different type than the preceding two uplink grants). It would have been obvious to one skilled in the art that the third uplink grant would be signaled to the other UE via an “updated sidelink control channel,” wherein the updated sidelink control channel would comprise scheduling information (time-frequency resources). 
For claim 26, Sun discloses the indication indicates physical resource blocks or time slots, or both, in which the first set of time-frequency resources and the second set of time-frequency resources overlap (column 18, lines 5-16, a DMRS is transmitted along with the uplink grant to differentiate the resources elements belonging to different UEs when the first set and second set of time-frequency resources overlap). 

4.	Claims 19 and 29 are rejected under 35 U.S.C. 103 as being obvious over Sun (US 10,342,038 B2) in view of Luo et al. (US 2020/0396718 A1). 
The applied reference Luo et al. (US 2020/0396718 A1) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	For claims 19 and 29, Sun does not expressly disclose an antenna array, wherein the first device receives the second sidelink control channel while transmitting the first sidelink control channel.
	Luo, from the same or similar field of endeavor, teaches that the UEs (sidelink communicating devices) comprise multiple antenna panels to enable simultaneous transmission and reception of control information [0035]. Luo, further discloses that in full-duplex mode, the UEs may simultaneously transmit and receive on the same time-frequency resources ([0035], last 5 lines). Thus, it would have been obvious to one skilled in the art to configure the sidelink communicating devices of Sun as full-duplex devices based on the teachings of Luo at the time of the invention to enable simultaneous transmission and reception of data on same time-frequency resources. 

Allowable Subject Matter
5.	Claims 3-17, 21-22, 24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                                         


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471